COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
IN THE INTEREST                                                   No. 08-13-00146-CV
                                                §
                                                                        Appeal from the
OF C. M. V., A CHILD                            §
                                                               383rd Judicial District Court
                                                §
                                                                of El Paso County, Texas
                                                §
                                                                   (TC# 2011AG4397)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the
judgment. We therefore reverse that portion of the trial court’s judgment setting aside the name-
change judgment entered in Cause Number 2001CM6129, and render judgment denying
Appellant’s motion to confirm or change the child’s surname. We further reverse that portion of
the judgment ordering C.M.V.’s surname changed to Castelo and we render judgment
confirming that his surname is “V.”
       It is further ordered that we reverse the declaratory judgment finding in favor of
Appellant and render judgment that a common law marriage does not exist between Appellee
and Appellant and reverse the portion of the amount of $50,000.00, and render judgment that
Appellant take-nothing on the fraud claim.
       The remainder of the judgment is otherwise affirmed, in accordance with the opinion of
this Court. We further order that Appellee recover from Appellant all costs of this appeal, for
which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge)(Sitting by Assignment)